Title: From Thomas Jefferson to Mary Jefferson Bolling, 23 July 1787
From: Jefferson, Thomas
To: Bolling, Mary Jefferson



Dear Sister
Paris July 23. 1787.

I received with great pleasure your letter of May 3. informing me of your health and of that of your family. Be assured that it is and ever has been among the most interesting things to me. Letters of business claiming their rights before those of affection, we often write seldomest to those whom we love most. The distance to which I am removed has given a new value to all I valued before in my own country, and the day of my return to it will be the happiest I expect to see in this life. When it will come is not yet decided as far as depends on myself. My dear Polly is safely arrived here and in good health. She had got so attached to Captn. Ramsay that they were obliged to decoy her from him. She staid three weeks in London with Mrs. Adams, and had got such an attachment to her that she refused to come with the person I sent for her. After some days, she was prevailed on to come. She did not know either her sister or myself, but soon renewed her acquaintance and attachment. She is now in the same convent with her sister, and will come to see me once or twice a week. It is a house of education altogether the best in France, and at which the best masters attend. There are in it as many protestants as Catholics, and not a word is ever spoken to them on the subject of religion. Patsy enjoys good health, and longs much to return to her friends. We shall doubtless find much change when we do get back; many of our older friends withdrawn from the stage, and our younger ones grown out of our knowledge. I suppose you are now fixed for life at Chesnut grove: I take a part of the misfortune to myself, as it will prevent my seeing you as often as would be practicable at Lickinghole. It is still a greater loss to my sister Carr. We must look to Jack for indemnification, as I think it was the plan that he should live at Lickinghole. I suppose he is now become the father of a family, and that we may hail you as grandmother. As we approach that term it becomes less fearful. You mention Mr. Bolling’s being unwell, so as not to write to me. He has just been sick enough all his life to prevent his writing to any body. My prayer is therefore only that he may never be worse. Were he to be so, no body would feel it more sensibly than myself, as nobody has a more sincere esteem for him than myself. I find as I grow older, that I love those most whom I loved first. Present me to him in the most friendly terms, to Jack also, and my other nephews and neices of  your fire side and be assured of the sincere love with which I am, dear sister, your affectionate brother,

Th: Jefferson

